Citation Nr: 0946263	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to 
August 1980.  He died in January 2003.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision in which the RO denied 
service connection for the cause of the Veteran's death.  

In November 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The Veteran's original claims file 
was apparently lost and a rebuilt claims file was established 
in September 2009.  After accomplishing some of the requested 
action, the AMC continued the denial of the claim (as 
reflected in an October 2009 supplemental statement of the 
case (SSOC)), and returned the matter to the Board for 
further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant if further action, 
on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted even though such action 
will, regrettably, further delay an appellate decision on the 
claim.
A remand by the Board confers upon an appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

According to the Board's November 2006 remand, a January 2003 
death certificate listed the immediate cause of the Veteran's 
death as septic shock secondary to hospital-acquired 
pneumonia, urinary tract infection.  Arteriosclerotic 
cardiovascular disease and non-Hodgkin's lymphoma were listed 
as the antecedent causes of death, and recurrent and 
progressive tumor and cerebral edema were listed as the 
underlying causes of death.  At the time of the Veteran's 
death, a noncompensable rating was in effect for service-
connected residuals of herniorrhaphy.

Also of record at the time of the November 2006 remand, the 
Veteran's service treatment records (STRs) contained 
examination reports dated in October 1960, October 1964, and 
August 1970 that noted a faint systolic murmur in the second 
left interspace, also heard in the mitral area and increased 
to more than one grade after exercise.  
 
In November 2006, the Board remanded the claim, in part, to 
obtain a VA medical opinion regarding whether the Veteran's 
arteriorsclerotic cardiovascular disease had its first 
manifestations in service, and if so, whether the 
arteriorsclerotic cardiovascular disease contributed to or 
caused the Veteran's death.  It does not appear, however, 
that the RO obtained a VA medical opinion in this regard.  
Hence, remand, consistent with Stegall, is warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should print copies of all 
computerized records, including rating 
decisions, VA-generated letters, 
Statements of the Case (SOCs), SSOCs, and 
all other VA- generated evidence and 
associate them with the claims file.

2.  The RO should send to the appellant a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for the cause of 
the Veteran's death.  The RO should 
request that the appellant provide a 
complete copy of the Veteran's death 
certificate.  The RO should explain the 
type of evidence that is the appellant's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4. After all available records and/or 
responses have been associated with the 
claims file, the RO should forward the 
Veteran's entire rebuilt claims file (to 
include a complete copy of this REMAND) to 
an appropriate VA medical specialist for 
the purpose of obtaining an opinion 
regarding the cause of the Veteran's death.  
The physician should provide an opinion as 
to whether it is least as likely as not 
that the late Veteran's arteriosclerotic 
cardiovascular disease had its first 
manifestations in service, and if so, 
whether it is at least as likely as not 
that arteriosclerotic cardiovascular 
disease contributed to or caused the 
Veteran's death. Attention is directed to 
the "faint systolic murmur in the second 
left interspace, also heard in the mitral 
area and increased to more than one grade 
after exercise" reportedly noted in service 
treatment reports.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for the cause of the Veteran's 
death in light of all pertinent evidence 
and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  
The RO is reminded that this appeal has been advanced on the 
Board's docket.


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



